      Case 3:20-cv-00116-L-MSB Document 3 Filed 01/28/20 PageID.22 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   PATRICIA NARCISCO, individually and                Case No.: 20-CV-116 JLS (MSB)
     through her conservators MARCELINA
12
     LUNA and TRACY NARCISO,                            ORDER RECUSING FROM CASE
13                                    Plaintiffs,       AND REQUESTING
                                                        REASSIGNMENT
14   v.
15
     COUNTY OF SAN DIEGO, SHERIFF
16   WILLIAM GORE, DEPUTIES DONALD
     FRANK and DARSHAUN DOUGLAS,
17
     and DOES 1 to 10,
18                                  Defendants.
19
20          Presently before the Court is Plaintiff Patricia Narcisco’s Complaint (ECF No. 1).
21   The undersigned HEREBY RECUSES from this case and REQUESTS that another
22   District Judge be assigned.
23         IT IS SO ORDERED.
24   Dated: January 28, 2020
25
26
27
28

                                                    1
                                                                             20-CV-116 JLS (MSB)
